Title: Thomas Jefferson to Nicolas G. Dufief, 24 April 1815
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Dear Sir  Monticello April 24. 15.
            Having occasion to make you a remittance in August last, I took the liberty of embodying with it certain sums which I owed to others in Philadelphia, and of asking the favor of you to pay them to the persons on their application. among these was a sum of 15.D. for the editor of the Aurora for 3. years of that paper. I have lately recieved his account by which it would seem either that he has not applied to you for the money, or has failed to give me credit for it. will you have the goodness to inform me on this subject?in your catalogue of 1811. pages 9. 15. & 18. I see three books noted, which if still on hand I shall be glad to recieve.
            Dictionnaire Espagnol et Français de Cormon. 2. v. 8vo
            La Sagesse par Charron. 8. v. 8vo
            Correspondence de Fernand Cortez avec Charles V. 12mo
            I shall be glad at the same time to recieve the state of my account the amount of which shall be remitted without delay. I salute you with great esteem and respect.
            Th: Jefferson
          
          
          
            
              
                P.S.
                 in the same Catalogue pa. 32. I see Taylor’s Demosthenes the edition of Cambridge Gr. Lat. 2. v. 8vo. is it still on hand? and what would be it’s price?
              
            
          
        